Exhibit 10.54

*     *     *     *     *

UFCW

--------------------------------------------------------------------------------

United Food & Commercial Workers

--------------------------------------------------------------------------------

588
NORTHERN CALIFORNIA

JACK L. LOVEALL
President
International Vice President

*     *     *

COLLECTIVE BARGAINING
AGREEMENT

WITH

SWISS AMERICAN SAUSAGE CO.

APRIL 1,  2002 - APRIL 2, 2006



--------------------------------------------------------------------------------

INDEX

 

SECTION

 

PAGE

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Classification Definitions
1.2

 

1

Discharge
4

 

4

Drivers
25

 

19

Dues Checkoff
19.4

 

17

Employment
3

 

3

Extension and Scope
27

 

19

General Benefits
16

 

14

Grievance and Arbitration
18

 

16

Health and Welfare
12

 

11

Holidays
7

 

7

Hours
5

 

5

Job Security
21

 

18

Jury Duty
15

 

14

Leaves of Absence
9

 

9

No Strike or Lockout
26

 

19

Overtime
6

 

6

Pensions/Retirement Benefits
14

 

13

Probation Period
1.4.3

 

2

Recognition and Jurisdiction
1

 

1

Savings Clause
24

 

19

Seniority
17

 

14

Separability
22

 

18

Sick Leave
13

 

12

Superannuated Employees
11

 

11

Transfer of Ownership
23

 

18

Union Affairs
19

 

17

Union Security
2

 

3

Vacations
8

 

7

Wages
10

 

10

Working Conditions and Safety
20

 

17



--------------------------------------------------------------------------------

COLLECTIVE BARGAINING AGREEMENT
BETWEEN
UNITED FOOD & COMMERCIAL WORKERS UNION
588-NORTHERN CALIFORNIA
AND
SWISS AMERICAN SAUSAGE CO.

THIS AGREEMENT, is made and entered into by and between SWISS AMERICAN SAUSAGE
CO., located at 251 D’Arcy Parkway, Lathrop, California, hereinafter referred to
as the “Employer” or “Company,” and UNITED FOOD & COMMERCIAL WORKERS UNION,
588-NORTHERN CALIFORNIA, hereinafter referred to as the “Union.”

W I T N E S S E T H :

In order to establish working conditions which are fair and equitable to the
Employer and all employees, the parties hereto agree to the following:

The parties to this Agreement recognize the competitive nature of the Industry
and further agree that no employee will be required to work hours in excess of
the working hours established in this Agreement.

SECTION 1.   RECOGNITION AND JURISDICTION

1.1     UNION RECOGNITION:  The Employer hereby recognizes the Union as the
exclusive bargaining agent for all employees employed in the classifications set
forth in Section 10 Wages hereof working in the plant of the Employer located in
San Joaquin County, California.

 

1.2     CLASSIFICATION DEFINITIONS: It is understood and agreed that the
following groups of employees shall be recognized as:

 

 

1.2.1     SAUSAGE MAKERS:  This group shall consist of Journeymen and/or
Apprentices engaged in the processing and manufacturing of specialty sausage
items, smoked, cooked, and cured meats and meat food products involving trimming
and boning, grinding, formulating, and other preparation, chopping and mixing,
hanging, tying and linking, stuffing casings, loaves and table work, cooking,
smokehouse, steam cabinet, curing, and other work incidental to the above. The
parties agree that all Sausage Makers or Apprentices promoted before August 1,
1998, shall be grandfathered into this classification and shall be credited
towards the required number of Production Specialists.

 

 

1.2.2     PRODUCTION SPECIALIST: This group shall consist of a minimum of ten
(10) Production Workers engaged primarily in processing and manufacturing of
specialty sausage items, smoked, cooked, and cured meats and meat food products
involving trimming and boning, grinding, formulating, and other preparation,
chopping and mixing, hanging, tying and linking, stuffing casings, loaves and
table work, cooking, smokehouse, steam cabinet, curing, and other work
incidental to the above. Production Specialists shall have seniority as
Production Specialists, but shall also have Production Worker seniority and can
displace a less senior Production Worker in the event of layoff as a Production
Specialist.

 

 

It is agreed and understood that the use of a Production Worker as herein
described shall not result in the displacement of any current employee from
his/her current classification of work. It is further agreed that, in the event
of a reduction in the work force involving or

 

2002-2006

SWISS AMERICAN SAUSAGE CO.

Page 1



--------------------------------------------------------------------------------

 

affecting the kitchen, employees in the Production Worker classification shall
be the first removed from the kitchen.

 

 

1.2.3     MAINTENANCE WORKERS: This group shall consist of employees engaged
primarily in the maintenance and repair of the Employer’s equipment.

 

 

 

1.2.4     SANITATION WORKERS: This group shall consist of employees engaged
primarily in the sanitation and cleaning of the work place.

 

 

 

1.2.5     ROTATION WORKERS:  This group shall consist of employees engaged
primarily in the rotation of the Employer’s hanging products throughout the
plant. Rotation Workers shall have seniority as a Rotation Worker, but shall
also have Production Worker seniority and can displace a less senior Production
Worker in the event of layoff as a Rotation Worker.

 

 

 

1.2.6     WORKING FOREPERSON:  A Working Foreperson shall not be disciplined by
the  Union or discriminated against in any way for exercising discretionary
duties on behalf of Management or effectively recommending courses of action to
Management.

 

 

 

1.2.7     SUPERVISORS: Supervisors will not be a part of the bargaining unit,
will not be required to join the Union, but will be permitted to perform
whatever work the Company assigns; provided, however, that the number of
Supervisors shall be limited to a number equal to ten percent (10%) of the
number of bargaining unit employees.

 

 

 

1.2.8     OWNER’S FAMILY MEMBERS: It is agreed and understood that officers and
their immediate family may, if assigned to perform bargaining unit work, become
members of the Union on the same terms and conditions membership is made
available to all other bargaining unit employees provided that the officer is
stationed in the jurisdiction of this Agreement and these family members do not
cause the displacement of any current employee.

 

 

1.3      PERFORMANCE OF BARGAINING UNIT WORK: The Employer agrees that only
employees included in the bargaining unit shall perform any of the work coming
within the jurisdiction of this Agreement, provided, however, that nonbargaining
unit employees may perform bargaining unit work, where necessary, for
emergencies beyond the control of the Employer, work in the instruction or
training of employees and testing materials in production.

 

 

1.4     EMPLOYEE STATUS:

 

 

 

1.4.1     REGULAR EMPLOYEE:  A regular employee is one who has completed the
probationary period for all new employees in accordance with Section 17
Seniority hereof.

 

 

 

1.4.2     EXTRA EMPLOYEE: An extra employee is any employee hired either to
relieve a regular employee or to supplement the existing force. Extra employees
shall not be employed to displace regular employees. An extra employee who works
forty-five (45) workdays for the same Employer within a twelve (12) month period
shall become a regular employee for the purposes of benefit eligibility. Extra
employees may be scheduled less than forty (40) hours per week. Regular
employees on layoff shall be hired first. No extra employees will be hired when
regular employees in the same classification are on layoff. It is agreed and
understood that assignment of employees to work less than forty (40) hours per
week within the meaning of this provision, shall not operate to replace any
existing employees and, further, the hiring of employees to work less than forty
(40) hours per week shall not be done for the purpose of permanently replacing
full-time positions. In the event of a reduction in force, those employees
regularly scheduled to work less than forty (40) hours per week shall be laid
off prior to the layoff of any regular employees.

 

 

1.4.3     PROBATIONARY EMPLOYEES: A probationary employee is one who has not yet
completed the required forty-five (45) workdays of trial employment with the
current

 

 

2002-2006

SWISS AMERICAN SAUSAGE CO.

Page 2



--------------------------------------------------------------------------------

 

Employer, as specified in Section 17 Seniority herein. New employees to the
Industry hired on or after April 1, 1988, shall not be entitled to health and
welfare contributions, holidays, funeral leave, sick pay, and jury duty pay
during the probationary period.

 

 

1.5     MANAGEMENT RIGHTS: The Employer shall have the right to the general
management of all operations and the direction of the work force, including, but
not limited to, the right to hire, transfer, promote, maintain discipline and
efficiency, layoff, establish new processes or use new equipment, establish
schedules of production, and to extend, limit, or curtail its operations.
Nothing in this Agreement shall be construed, by any manner or means, to
preclude the subcontracting of work by the Company or to require the Company to
perform work at this plant, rather than elsewhere, so long as the rights
specified herein are not exercised in a manner inconsistent with this Agreement.

 

 

SECTION 2.   UNION SECURITY

2.1     UNION MEMBERSHIP:  Every person performing work covered by this
Agreement who is a member of the Union on the effective date of this Section
shall, as a condition of employment or continued employment, remain a member of
the Union. Every person employed to perform work covered by this Agreement
shall, as a condition of employment, be a member of the Union or shall, within a
period of thirty-one (31) days after the effective or execution date of this
Agreement, whichever is later, become a member of the Union.

2.2     MAINTENANCE OF MEMBERSHIP:   The Employer shall discharge every person
who has failed to comply with the provisions of Subsection 2.1 above at the end
of the workday during which notice of such noncompliance is received. The
Employer further agrees not to again employ or reemploy any person(s) so
discharged until he/she is a member of the Union; provided, however, in the
event that the Labor Management Relations Act, as amended, is applicable to this
Agreement, the provisions of this sentence of this Subsection 2.2 shall not be
applied until a final administrative or judicial decision has been rendered
which would permit its application under the Act.

2.3     APPLICANTS FOR MEMBERSHIP:  Membership in the Union shall be available
to persons employed in work covered by this Agreement upon terms and
qualifications not more burdensome than those applicable generally to other
applicants for such membership.

SECTION 3.   EMPLOYMENT

3.1     NO DISCRIMINATION:  The Employer shall have sole responsibility for and
full freedom in the selection, employment, and discharge of persons employed or
to be employed in work covered by this Agreement, subject to the provisions of
this Agreement, provided that there shall be no discrimination because of
membership or nonmembership in or participation or nonparticipation in the
activities of the Union. The Employer will not discharge or discriminate against
any employee for upholding lawful Union principles such as serving as an officer
or other representative of the Union, soliciting membership in the Union,
wearing Union buttons, distributing Union literature, or attending Union
meetings provided that such activity does not interfere with his/her work. The
Employer will not discharge or discriminate against any employee for failing or
refusing to purchase stock, bonds, securities, or any other interest in any
corporation, partnership, or company.

3.2     HIRING NOTIFICATION:  An Employer who desires to employ a person in work
covered under this Agreement shall inform the Union of the number and
qualifications of persons desired and the location of the job site in advance of
the time that such persons are required.

3.3     HIRING CONSIDERATION: In the hiring of new employees, the Employer
agrees that it will give equal consideration to all applicants, including those
referred by the Union. The Employer and the Union will not discriminate against
any employee with regard to compensation or terms and conditions of employment
because of such individual’s race, color, religion, sex, age (to the extent

2002-2006

SWISS AMERICAN SAUSAGE CO.

Page 3



--------------------------------------------------------------------------------

provided by law), or national origin; nor will they limit, segregate, or
classify employees in any way to deprive any individual employee of employment
opportunities because of their race, color, religion, sex, age (to the extent
provided by law), or national origin. Any reference to the male gender in this
Agreement shall be in the generic sense and it shall refer equally to either sex
without discrimination, as provided above.

3.4     UNION NOTIFICATION:  The Employer shall notify the Union within one (1)
week of the name, address, social security account number, and classification of
every such person employed in work covered by this Agreement, together with the
date of such employment and the location of the place or prospective place of
employment. Whenever a person is rejected for or discharged from such work, the
Employer shall, upon request of the Union, notify the Union of the reason or
reasons therefor. The notification required by this Subsection shall be made, in
writing, within forty-eight (48) hours after such request. Any employee hired
shall report to the Union within one (1) week after the date of employment to
fill out and sign applications, forms, and papers for health and welfare,
dental, and pension purposes.

SECTION 4.   DISCHARGE

4.1     PROHIBITION AGAINST DISCHARGE:  No employee covered by this Agreement
shall be suspended, demoted,  or discharged without just and sufficient cause.
Discharge for failure to comply with Section 2 Union Security, Subsection 2.1 of
this Agreement shall be deemed a discharge for cause. Before an employee is
suspended for more than three (3) days or discharged, he/she shall receive
written warning of unsatisfactory conduct and a copy of such notice shall be
sent to the Union. Such written warning shall not be effective for suspension
actions for more than nine (9) months. The employee receiving such warning shall
be given reasonable opportunity to rectify or change such conduct. The notice
and warning required by this Subsection need not be given to employees
disciplined for, but not limited to, any gross violation of reasonably
acceptable conduct.

4.2     NOTICE FROM INSURANCE CARRIER: When an insurance carrier notifies the
Employer that the firm’s vehicle insurance is being canceled because of a
driver’s record of on-the-job driving on file with the California Department of
Motor Vehicles, that driver may be transferred to another job, if available,
where he/she shall have seniority as a new employee or, if no job is available,
he/she may be laid off pending the results of the grievance procedure.

4.3     RIGHT OF APPEAL:   Any employee claiming unjust dismissal, demotion, or
suspension shall make his/her claim therefor to the Union within ten (10)
working days of such dismissal, demotion, or suspension, and the Union will,
that day, notify the Employer by telephone and confirm in writing, otherwise no
action shall be taken by the Union. If, after proper investigation by the Union
and the Employer, it has been found that an employee has been disciplined
unjustly, he/she shall be reinstated with full rights and shall be paid his/her
wages for the period he/she was suspended, demoted, or dismissed. Investigation
of any claims shall be made within ten (10) days of the making of such complaint
by the employee. Any dispute arising out of such suspension, demotion, or
discharge shall be processed under Section 18 Grievance and Arbitration of this
Agreement.

4.4     NOTIFICATION OF DISCHARGE: When an employee is discharged, the Employer
must give written notice to the employee, stating the reasons for such
discharge, and the Union shall receive a copy of said notice. Upon written
notification by the Union of an employee holding a second job, the Employer will
either terminate the employment of the employee or require that he/she resign
his/her second job. Where an employee is holding a full-time second job, the
Employer, five (5) working days after written notice to the employee requesting
he/she resign his/her second job, may terminate him/her if he/she does not do
so.

2002-2006

SWISS AMERICAN SAUSAGE CO.

Page 4



--------------------------------------------------------------------------------

SECTION 5.   HOURS

5.1     HOURS OF OPERATION: The hours of operation of the Employer’s facility
shall be as hereunder provided and shall apply to all employees of the Employer
covered herein. Hours worked in excess of eight (8) straight-time hours in a day
or in excess of forty (40) straight-time hours in any week shall be paid at one
and one-half (1-1/2) times the straight-time rate.

5.2     POSTING REQUIREMENT: All regular employees shall have their schedule
posted by Friday noon for the following workweek. It shall not be changed except
by reason of an act of God or other reason beyond the reasonable control of the
Employer. The schedule shall show the full name of the employee, the starting
times, and the days scheduled for him/her during the following week, in ink or
typewritten.

5.3     SCHEDULE OF SHIFT: All first-shift hours shall be regularly scheduled to
commence no earlier than 4:30 a.m., and no later than 10:00 a.m. The
second-shift hours shall commence on or after 10:00 a.m., and no later than 5:00
p.m. The third-shift hours shall commence on or after 5:00 p.m., and before 5:00
a.m. All work commenced on or after 10:00 a.m., but no later than 5:00 p.m.,
shall be paid for at the rate of the second-shift premium for all hours worked.
All work commenced on or after 5:00 p.m., and before 5:00 a.m., shall be paid at
the third-shift premium for all hours worked.

5.4     GUARANTEED WORKWEEK:  Regular employees shall be guaranteed payment for
and expected to work eight (8) hours each day, forty (40) hours for each week,
subject to the addition of all premium and overtime provisions, unless such work
ceases to be available by reason of an act of God or other reason beyond the
control of the Employer. Employees unable to work eight (8) hours a day, forty
(40) hours a week shall provide a reasonable explanation and verification of the
reason of absence where appropriate and in compliance with the provisions of
this Agreement.

5.5     EXTRA EMPLOYEES WORKWEEK:  Extra employees may be scheduled to work less
than forty (40) hours per week. Extra employees shall be scheduled to work in
accordance with their seniority. Extra employees scheduled to work less than
forty (40) hours shall be scheduled as work is available.

5.6     REGULAR WORKWEEK: The regular workday shall consist of eight (8) hours
within nine (9) hours, Monday through Friday, inclusive; provided, however, it
is agreed and understood that the Employer may, during the course of this
Agreement, with seven (7) calendar days’ notice to the Union, institute a
Tuesday through Saturday workweek. This workweek shall be comprised of a regular
crew and established only for the purpose of expanding production capability.
This workweek shall be offered on a voluntary basis to existing employees and
shall not be used to reduce existing Saturday overtime opportunities.

5.7     MINIMUMS: Five (5) days consisting of eight (8) working hours per day,
forty (40) hours Monday through Friday, inclusive, except as otherwise herein
provided, shall constitute a workweek for all eligible employees except that
during a week in which a holiday falls, the workweek shall consist of thirty-two
(32) hours. Employees called to work will be provided with a minimum of eight
(8) hours’ work or pay in lieu of work, such pay to start from the hour the
employee is required to report for work, except in case of matters beyond the
control of the Employer. Employees doing security inspection or quality control
shall be guaranteed a minimum of one (1) hour of work or pay in lieu thereof.

5.8     BID ON JOB SHIFTS: Employees shall have the right to bid on job shift
assignments in the order of their seniority except that no employee shall have
this opportunity more often than once in every six (6) month period, except when
a shift is reestablished within the six (6) months. It is understood that this
privilege shall not result in chain bumping. When a shift is discontinued, the
senior employee shall have the right to bid on the job classification in the
existing shift.

2002-2006

SWISS AMERICAN SAUSAGE CO.

Page 5



--------------------------------------------------------------------------------

5.9     CALL BACK: An employee called back to work within twelve (12) hours from
the end of his/her shift shall be paid at one and one-half (1-1/2) times his/her
applicable rate for the hours worked prior to the expiration of such hours.

5.10     MEAL PERIODS: All employees shall receive one (1) full uninterrupted
hour for a meal period or, by mutual agreement between the employees, the
Employer, and the Union, one-half (1/2) hour approximately in the middle of the
workday, and in no event shall an employee work more than five (5) hours before
any meal period. In agreeing on lunch periods, the parties will consider the
requirement set by the USDA for Meat Inspectors.

5.11     REST PERIODS:  All employees shall receive two (2), fifteen (15) minute
rest periods in an eight (8) hour day. Employees working beyond nine (9) hours
in a day shall receive an additional ten (10) minute rest period.

 

5.11.1     All employees shall receive two (2) fifteen (15) minute rest periods
in an eight (8) hour day.  These breaks may not be waived.

 

 

5.11.2     Employees working beyond nine and three-fourths (9¾) hours in a day
are entitled to an additional ten (10) minute rest period.  At the Employer’s
option, employees may be sent home ten (10) minutes early (with pay) in lieu of
getting this overtime break.

5.12     CLEAN UP: Sufficient time shall be allowed to clean up the plant in
order that the employees may leave by their regular quitting time.

SECTION 6.   OVERTIME

6.1     OVERTIME PAY: All work in excess of eight (8) hours in one (1) day and
all work in excess of forty (40) hours in one (1) week shall be paid for at the
overtime rate, which shall be one and one-half (1-1/2) times the employee’s
regular straight-time hourly rate of pay.

Employees shall be paid at one and one-half (1-1/2) times the employee’s regular
straight-time rate of pay for all work performed on the sixth (6th) day of the
employee’s workweek. All work performed in excess of ten (10) hours in any one
(1) day shall be paid for at the overtime rate of two (2) times the employee’s
regular straight-time rate of pay. When overtime work is scheduled for Sundays
and holidays, such work shall be paid for at the overtime rate of two (2) times
the employee’s regular straight-time rate of pay. All work performed either
before the employee’s scheduled eight (8) hour shift or after the completion of
his/her scheduled eight (8) hour shift, except as provided above, shall be paid
for at the rate of one and one-half (1-1/2) times the employee’s regular
straight-time rate of pay. In the event an employee is required to report for
work earlier than his/her scheduled shift starting time, the Employer shall
schedule a minimum of thirty (30) minutes of work time in this period. There
shall be no pyramiding of overtime under this Agreement. Extra employees will be
given the preference whenever possible to avert overtime.

6.2     DAILY OVERTIME:   The Employer shall post a Volunteer Overtime Sign-up
Sheet by all time clocks on Monday of each week.  The sheets will remain posted
until Friday of each week.  Employees must indicate their preference for daily
and/or Saturday/Sunday overtime, or sixth/seventh day work, or work on
contractual holidays.  Employees who wish to volunteer for one or both must sign
the sheet by Friday for the next workweek.  If the Employer determines that
overtime is needed on a given line or work area, within the job classification,
the most senior qualified employee working on that line or work area will be
offered such overtime work.  In the event there is an insufficient number of
qualified senior employees willing to work the required overtime, such work
shall be assigned in order of inverse seniority.

6.3     REPORTING PAY: When an employee is sent out from the Union to a position
at the request of the Employer, or is requested by the Employer to report to
work, and arriving there on time is not permitted to work, the employee
reporting to work shall be given a day’s pay. If an employee arrives late, then
he/she may be sent home and the Employer shall not be obligated to

2002-2006

SWISS AMERICAN SAUSAGE CO.

Page 6



--------------------------------------------------------------------------------

pay him/her for that day; however, if the employee is allowed to work any part
of that day, he/she shall be paid only for the hours actually worked on that day
and his/her guarantee shall be proportionately reduced by the hours not worked
on that day.

SECTION 7.   HOLIDAYS

7.1     The following holidays shall be recognized and observed annually under
this Agreement and eligible employees, set forth in Subsection 7.3 below, shall
receive pay for said holidays as if worked:

(1)
New Year’s Day

(6)

Labor Day

(2)
Martin Luther King’s Birthday

(7)

Thanksgiving Day

(3)
President’s Day

(8)

Day after Thanksgiving

(4)
Memorial Day

(9)

Christmas Day

(5)
Fourth of July

(10)

Employee’s Birthday

7.2     EMPLOYEE’S BIRTHDAY:  Each employee shall give his/her Employer notice
of his/her birthday at least two (2) weeks prior to the week in which the
birthday occurs. When the necessities of the Employer’s business preclude the
granting of the holiday on such birthday of the employee, the Employer shall
notify the employee during the week in which the employee gave notice of the
birthday to the Employer and a change shall be scheduled by mutual agreement in
the week preceding or in the week following the week of the employee’s birthday.
The Birthday holiday shall apply only to regular employees who have been
employed by the Company for one (1) full year. If an employee’s birthday falls
on a day which is otherwise considered as a holiday or on a Saturday or Sunday,
he/she shall receive an additional day off for the birthday in addition to the
holiday on which it falls or may receive pay (eight [8] hours at the
straight-time rate of pay) by mutual agreement with the Employer. The Birthday
holiday must be taken within each contract year or it shall be lost.

7.3     HOLIDAY PAY ELIGIBILITY:  Nonprobationary employees working their
scheduled workday before and their scheduled workday after the holiday shall
receive pay for the holiday, except that any employee who is absent due to
illness or injury for a period not in excess of thirty (30) days, or death in
the immediate family and is, therefore, unable to work the scheduled workday
before and the scheduled workday after the holiday shall receive pay for the
holiday. If a regular employee worked in the week before Christmas week or in
the week following New Year’s Day week, he/she shall be paid for both holidays.
Any regular employee on temporary layoff who worked any portion of the week
preceding, the week of, or the week following the holiday week shall be paid for
the holiday if temporary layoff has not and does not exceed three (3) weeks.
Extra employees working the workdays in the week of the holiday shall be paid
for the holiday.

7.4     HOLIDAYS FALLING ON SATURDAY/SUNDAY:  When one of the above enumerated
holidays falls on Sunday, then Monday shall be considered as the holiday. When
one of the above enumerated holidays falls on Saturday, then Friday shall be
considered as the holiday.

SECTION 8.   VACATIONS

8.1     VACATION BENEFITS:  All regular employees who have been in the employ of
the Employer for at least one (1) year shall be entitled to receive vacation
benefits as specified below. Employees going on vacation shall receive pay for
said vacation period prior to leaving on vacation.

 

 

 

 

8.1.1     One (1) week’s (five [5] days) vacation with pay after completion of
the first year of service.

 

 

 

 

 

8.1.2     Two (2) weeks’ (ten [10] days) vacation with pay after completion of
the second year of service.

 

 

2002-2006

SWISS AMERICAN SAUSAGE CO.

Page 7



--------------------------------------------------------------------------------

 

8.1.3     Three (3) weeks’ (fifteen [15] days) vacation with pay after
completion of the fifth year of service.

 

 

 

8.1.4     Four (4) weeks’ (twenty [20] days) vacation with pay after completion
of the fifteenth year of service.

 

 

 

Employees with seniority dates prior to October 1, 1982, who are entitled to
four (4) or more weeks of vacation with pay shall be frozen at their current
entitlement and shall not accrue further additional vacation benefits by virtue
of additional years of Company service or otherwise.

8.2     MULTIPLE WEEK VACATION SCHEDULES:  Where an employee is entitled to
three (3) or more weeks of vacation, the employee and Employer may, if they
mutually agree, provide that two (2) weeks be taken at one time and the balance
taken at one other time during the year, or that two (2) weeks may be taken at
one time together with payment in lieu of the balance thereof.

8.3     The principle of seniority shall be observed in the choice of vacation
periods. The vacation schedule for the period March 15th of the current year to
March 15th of the following year shall be posted by February  1st and selection
of the first increment of vacation shall be completed by all employees by March
1st. Selection of the second increment of vacation shall be completed by all
employees by March 15th. After this, there shall be no changes in the schedule
except in case of severe personal hardship. The Employer shall have the right to
designate the number of employees that may be off at any given time, but in no
event less than one (1) employee in any one (1) week except for five (5) weeks
out of the year marked out by the Employer in consideration of its business
needs. If an employee who is entitled to more than three (3) weeks of vacation
does not select dates for the fourth, fifth, or sixth weeks by March 15th,
he/she may subsequently select dates after September 30th, upon mutual
arrangement with the Employer, so long as such selection would not require a
change in another employee’s scheduled vacation. An employee who fails to select
his/her vacation in a timely manner, as provided in this Section, shall be
placed at the bottom of the seniority list for the purpose of selecting vacation
dates after the deadline for such selection has passed. In the event the
employee has not utilized or made a previous selection of their vacation(s)
schedule, the Employer shall have the right to assign those weeks which are
remaining within the last three (3) months of the eligible year.

8.4     PRORATED VACATION PAY UPON SEPARATION FROM EMPLOYMENT: Upon termination
of employment or change of ownership of a plant, employees shall receive
prorated vacation pay based on each full month worked since the employee’s last
anniversary date of employment; provided, however, vacation pay shall not be
paid during the first year of employment in cases of discharge for cause or
voluntary quit, except that on voluntary quits where one (1) week’s notice has
been given to the Employer, the employee shall receive prorated vacation pay.

Employment Period

 

Rate of Accrual

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

First six (6) months

 

None

After six (6) months

 

1/6 week per month

After four (4) years

 

1/4 week per month

8.5     PRORATED VACATION FORMULA FOR EMPLOYEES WORKING LESS THAN A FULL YEAR: 
An employee shall receive full vacation pay at his/her regular weekly rate of
pay if he/she works one hundred and eighty (180) days or more during his/her
anniversary year. If an employee works less than one hundred and eighty (180)
days during his/her anniversary year, he/she shall receive prorated vacation
pay. Such prorated vacation pay shall be computed by taking his/her gross
earnings during his/her anniversary year, divided by fifty-two (52), and
multiplied by the number of weeks of vacation to which the employee is entitled
according to his/her length of service. Calculation of vacation under this
Subsection is permitted only on an employee’s anniversary date and is not to be
used for incomplete years.

8.6     HOLIDAY DURING VACATION:  When a holiday falls within the employee’s
vacation period, he/she  shall be eligible for a paid day off at a time mutually
agreeable to the employee and

2002-2006

SWISS AMERICAN SAUSAGE CO.

Page 8



--------------------------------------------------------------------------------

the Employer except that, if the employee and the Employer mutually agree, the
employee may receive pay in lieu of the holiday.

8.7     ESTATE BENEFIT:  In the event of the death of an employee who is
eligible for sick leave and vacation pay, his/her estate, or the person legally
entitled thereto, shall receive prorated vacation and sick pay computed under
the provisions of Subsection 8.4 above and Section 13 Sick Leave, Subsection
13.1 of this Agreement

8.8     VACATION MOBILITY:  The Employer agrees to consider vacation benefits
earned with a previous Industry Employer when hiring employees.

SECTION 9.   LEAVES OF ABSENCE

9.1     APPROVED LEAVE OF ABSENCE: The Employer may grant leaves of absence to
employees based on the merit of the leave. Request and permission must be in
writing. An employee who fails to report for work at the end of a leave of
absence shall terminate seniority rights except where the Employer has agreed to
extend the leave of absence. A thirty (30) day leave of absence, without pay,
shall be allowed where necessary in order to care for necessary details
resulting from the death of a member of the employee’s immediate family as
defined below. All leaves of absence granted in this Agreement shall be
considered as part of the continuous service with the Employer, subject to the
limitations outlined in Section 17 Seniority, Subsection 17.3 hereof. When a
personal leave of absence is granted to an employee by the Employer, a written
notice shall be given to evidence such an arrangement. Employees shall use all
vacation time and personal holidays prior to the start of any leave of absence.

9.2     UNION BUSINESS:  Employees chosen by the Union to attend Union business
outside the plant shall, with permission of the Employer, be granted a leave of
absence without pay, not exceeding thirty (30) days. A request for such leave of
absence shall be made at least seven (7) working days prior to the first (1st)
day of absence, except that such notice need not be provided for absences to
attend collective bargaining negotiations.

9.3     NONPAID FUNERAL LEAVE: In the event of a death of a person other than
those identified in this Section, the employee shall be given one (1) day off
upon request, without pay, for the purpose of attending the funeral unless the
number of requests for attendance at the funeral would unduly hamper the
operation of the Employer’s business during the time of the funeral, in which
case attendance at the funeral shall be granted on the basis of the order in
which the requests were made.

9.4     FUNERAL LEAVE: When a regular full-time employee on the active payroll
is absent from work for the purpose of arranging or attending the funeral of a
member of his/her immediate family, as defined below, the Employer shall pay
him/her for eight (8) hours at his/her regular rate of pay for each day of such
absence up to a maximum of three (3) days provided:

 

9.4.1     The employee notifies the Employer of the purpose of his/her absence
on the first day of such absence.

 

 

 

9.4.2     The absence occurs on the day during which the employee would have
worked but for the absence.

 

 

 

9.4.3     The day of absence is not later than the day of such funeral except
where substantial travel time is required.

 

 

 

9.4.4     Proof of Relationship: The employee, when requested, shall furnish
proof satisfactory to the Employer of the death, his/her relationship to the
deceased, the date of the funeral, and the employee’s actual attendance at such
funeral. For the purpose of this Agreement, a member of the immediate family
means the employee’s spouse, child,

 

 

2002-2006

SWISS AMERICAN SAUSAGE CO.

Page 9



--------------------------------------------------------------------------------

 

mother, father, sister, brother, mother-in-law, father-in-law, grandparents,
grandchildren, stepparents, and stepchildren.

9.5     EXTENDED LEAVE OF ABSENCE:   Employees with one (1) or more years of
service with the Employer shall be allowed up to a maximum of eight (8) weeks’
unpaid leave to be taken concurrently with the employee’s regularly scheduled
vacation.  Employees desiring to obtain such a leave of absence must notify the
Employer at the same time they indicate their vacation preference.  The Employer
shall utilize seniority in granting and authorizing requested concurrent
vacation and leave of absence.  The Employer shall notify the employee, in
writing, authorizing the specific time agreed upon.  Any employee who utilizes
the concurrent vacation and leave of absence program shall wait three (3) years
to utilize the concurrent program again.  Nothing in this Section shall preclude
any employee from requesting or the Employer from granting leaves of absence
defined in Subsection 9.1 above.

SECTION 10.   WAGES

10.1    SAUSAGE MAKERS:

 

4/01/02

 

 

4/01/03

 

4/01/04

 

4/01/05

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

$

14.80

 

$

15.05

 

$

15.25

 

$

15.40

 

 

10.2    PRODUCTION SPECIALIST:

 

4/01/02

 

4/01/03

 

4/01/04

 

4/01/05

 

 
 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 
 

$

12.00

 

$

12.25

 

$

12.45

 

$

12.60

 

 

10.3    PRODUCTION/SANITATION WORKERS:

 

 
1st

6 months

$7.00 per hour

 

6th

 

6 months

$8.50 per hour

 

 
2nd

6 months

$7.50 per hour

 

7th

 

6 months

$9.00 per hour

 

 
3rd

6 months

$7.75 per hour

 

8th

 

6 months

$9.25 per hour

 

 
4th

6 months

$8.00 per hour

 

9th

 

6 months

$9.50 per hour

 

 
5th

6 months

$8.25 per hour

 

10th

 

6 months

$10.00 per hour

 

 

 

Employees shall receive the following across-the-board wage increases:

 

4/1/02

 

 

$.25 per hour

 

4/1/03
 

 

$.25 per hour

 

4/1/04
 

 

$.20 per hour

 

4/1/05
 

 

$.15 per hour

 

 

 

10.3.1     ROTATION WORKERS:

 

 

1st

6 months

$7.50 per hour

 

6th

 

6 months

$9.00 per hour

 

 

2nd

6 months

$8.00 per hour

 

7th

 

6 months

$9.50 per hour

 

 

3rd

6 months

$8.25 per hour

 

8th

 

6 months

$9.75 per hour

 

 

4th

6 months

$8.50 per hour

 

9th

 

6 months

$10.00 per hour

 

 

5th

6 months

$8.75 per hour

 

10th

 

6 months

$10.50 per hour

 

 

 

10.3.2     MAINTENANCE WORKERS:

 

 

 

1st

6 months

$13.00 per hour

 

5th

 

6 months

$14.25 per hour

 

 

2nd

6 months

$13.50 per hour

 

6th

 

6 months

$14.50 per hour

 

 

3rd

6 months

$13.75 per hour

 

7th

 

6 months

$14.75 per hour

 

 

4th

6 months

$14.00 per hour

 

8th

 

6 months

$15.00 per hour

 

 

 

Foreperson:

Seventy-five cents ($.75) per hour above classification rate.

 

Second Shift:

Thirty cents ($.30) per hour above classification rate.

 

Third Shift:

Thirty-five cents ($.35) per hour above classification rate.

 

Leadperson:

Fifty cents ($.50) per hour above classification rate.

 

Sanitation:

Fifty cents ($.50) per hour premium above classification rate.

 

2002-2006

SWISS AMERICAN SAUSAGE CO.

Page 10



--------------------------------------------------------------------------------

 

It is also specifically agreed that all employees receiving above-scale rates
will maintain such rates and also be eligible for any scheduled wage increase.

 

 

 

10.3.3     WORKSHARE PROGRAM: The Employer agrees to provide for continued
participation by the Employer in the California Economic Development Department
Workshare program.

 

 

10.4    RECORDS: The Employer agrees to keep records of time worked by all
employees in such a manner as is prescribed by the applicable provisions of the
Fair Labor Standards Act, whether or not that Act actually applies to the
Employer. The Employer shall install a time clock for the purpose of keeping
accurate records of the hours worked by each employee. Upon request, the
Employer shall permit the Union to examine the payroll records of the employees
in the bargaining unit at reasonable times during the regularly scheduled
working hours.

10.5     BONUS PAYMENTS:  The Employer shall pay to each regular employee on the
first pay period following April 1, 1998, a bonus, not to exceed fifty cents
($.50) per hour for all straight-time hours compensated, in addition to wages
but subject to payroll taxes. The schedule for the payment of such bonuses is as
follows:

July
1998

 

January

2000

 

July

2000

 

October
1998

 

April

2000

 

October

2000

 

January
1999

 

July

2000

 

January

2001/2002

 

April
1999

 

October

2000

 

April

2001/2002

 

July
1999

 

January

2000

 

July

2001

 

October
1999

 

April

2000

 

October

2001

 

 

 

10.5.1     In all cases the bonuses will be prorated at Twenty Dollars ($20.00)
for each week, or portion thereof, worked for the thirteen (13) week period
preceding the payments except for the provision in Section 12.1.1.

 

 

 

10.5.2     For employees hired after ratification of this Agreement, the bonus
program shall begin after the employee has completed six (6) months on the job.

SECTION 11.   SUPERANNUATED EMPLOYEES

11.1    Any employee whose earning capacity is limited because of advanced age
or other handicaps that may interfere with his/her normal employment activities
may be employed on suitable work at a wage agreed upon by the employee, the
Employer, and the Union.

SECTION 12.   HEALTH & WELFARE

12.1    The Employer agrees to continue to make payments to the UFCW Wholesale
Health Trust Fund for the purpose of paying health and welfare benefits for
eligible employees and their eligible dependents.

 

12.1.1    CONTRIBUTIONS:  The Employer agrees, during the term of the Agreement,
to make hourly contributions to the UFCW Wholesale Health & Welfare Plan as
determined by the Trustees of the Plan.

12.2    Contributions shall be made on all straight-time hours worked and/or
compensated for. It is understood that the contributions required on behalf of
any employee shall not exceed forty (40) straight-time hours per week or two
thousand eighty (2080) straight-time hours in any calendar year. In order to
qualify for health and welfare coverage, employees must work or be compensated
for a minimum of eighty (80) straight-time hours per month in addition to
meeting other eligibility requirements as established by the current plan of
benefits.

2002-2006

SWISS AMERICAN SAUSAGE CO.

Page 11



--------------------------------------------------------------------------------

12.3    The parties recognize and acknowledge that the regular and prompt
payment of Employer contributions to the Fund is essential to the maintenance of
the Health and Welfare Plan and, inasmuch as beneficiaries under the Plan are
entitled to benefits for the period of time that they may have worked while
covered by the Plan even though contributions have not been paid on their behalf
by their Employer, that it would be extremely difficult, if not impractical, to
fix the actual expense and damage to the Fund and to the Health and Welfare Plan
which would result from the failure of an individual Employer to pay such
monthly contributions in full within the time provided. Therefore, the amount of
damage to the Fund and Health and Welfare Plan resulting from such failure shall
be presumed to be the sum of Twenty-five Dollars ($25.00) per delinquency, or
ten percent (10%) of the amount of the contribution or contributions due,
whichever is greater, which amount shall become due and payable to the Fund as
liquidated damages, and not as a penalty, upon the day immediately following the
date upon which the contribution or contributions became delinquent, as well as
any further sums permitted by law.

SECTION 13.   SICK LEAVE

13.1    ANNUAL ALLOWANCE EFFECTIVE APRIL 1, 1988:   All regular employees shall
be entitled to two-thirds (2/3) of one (1) days of leave for every month in
which eighty (80) hours (or more) are worked.  Employees who work forty (40) or
more hours per month, but less than eighty (80) hours per month, shall be given
one-third (1/3) day credit for each such month.  Unused sick and accident leave
shall be cumulative to eight (8) days for each year.

13.2    SICK LEAVE PAY:  Sick leave shall commence with the first (1st) day of
absence for sickness or accident except as prescribed in Subsection 13.2.1
below. Sick leave shall always be paid for the first (1st) day of absence when
the employee is hospitalized or when the first day of absence is the day
following an injury incurred on the job for which the employee required medical
treatment. A day’s sick and accident benefits shall mean a day’s pay at the rate
in effect at the time the employee qualifies to receive the sick and accident
benefits and may actually be spread over more than one (1) day to integrate with
other payments contemplated in Subsection 13.3 below.

 

13.2.1     Employees who receive a verbal warning because of six (6) absences
shall lose the right to sick leave on the first (1st) day of absence and shall
only be able to collect sick leave on the second (2nd) day of absence. The
collection of sick leave on the second (2nd) day shall stay in effect until the
employee has maintained his/her record at five (5) or less absences in a twelve
(12) month period, at which time the employee shall then be eligible for first
(1st) day absence sick leave.

13.3    INTEGRATION WITH WORKER’S COMPENSATION OR UNEMPLOYMENT DISABILITY
INSURANCE:  An employee who is collecting unemployment compensation disability
benefits or worker’s compensation temporary disability benefits, or both, shall
not receive sick and accident benefits as provided herein; provided, however, if
such unemployment compensation disability benefits or worker’s compensation
temporary disability benefits, or both, are less than the amount of the sick and
accident benefits provided herein for such period, such employee shall receive
sick and accident benefits in addition to such unemployment compensation
disability benefits or worker’s compensation temporary disability benefits, or
both, in an amount sufficient to equal the amount of sick and accident benefits
he/she would have otherwise received as provided herein. All sickness and
accident benefit payments due under this Subsection shall be payable on the
employee’s regular pay period.

13.4    PROOF OF ILLNESS:  The Employer shall reserve the right to request the
employee to produce a medical doctor’s certificate verifying the fact of such
illness. An employee may be excused from the requirement to provide medical
verification of illness provided the following criteria are met:

 

13.4.1     The absence does not exceed two (2) days including any holiday which
is the day before or after the day of absence.

 

 

2002-2006

SWISS AMERICAN SAUSAGE CO.

Page 12



--------------------------------------------------------------------------------

 

13.4.2     Upon request, the employee signs a statement stating he/she was
unable to work because of illness which did not require medical attention and
that any false statement will be grounds for disciplinary action. The employee
and/or doctor must check in at not more than two (2) week intervals with the
Company when an employee is out on an illness in order to protect his/her rights
under Section 17 Seniority hereof.

 

 

 

13.4.3     The Employee calls his/her  supervisor no later than thirty (30)
minutes prior to the regular starting time on the day of each such absence
stating the reasons for the absence.

13.5    JOB INJURY:  An employee who is injured on the job and does not complete
that day’s work or is otherwise not permitted to return to work, shall receive
pay for the entire workday and such pay shall not be charged against sick leave
or accident leave; provided, the employee is sent home or is otherwise not
permitted to work by a medical doctor, chiropractor, or osteopath on the
approved list of the insurance carrier of the Company.

13.6    MEDICAL APPOINTMENTS: Visits to the doctor or dentist shall not qualify
the employee for sick leave pay. Whenever possible, appointments by reason of
illness or noncompensable injury shall be made outside of working hours. Where
such appointments must be made during working hours, the employee shall apply to
the Employer, in writing, at least two (2) working days prior to his/her
appointment date for unpaid time off to keep such an appointment. Time not
worked by an employee because of visits to a doctor for an industrial injury
shall be paid by the Employer at the employee’s applicable rate of pay.
Emergency appointments shall not be subject to the two (2) day rule.

13.7    ACCUMULATION:  An employee who has accumulated eight (8) days of  sick
leave with his/her current Employer shall be paid in cash by the Employer the
amount of any unused sick leave accumulated over eight (8) days during January
of each year. On termination of employment, an employee may apply to his/her
last Employer for cash payout of all unused sick leave accumulated with that
Employer. No employee who has begun a scheduled vacation, may convert the time
off to sick leave instead of vacation because of illness incurred after the
vacation began.

SECTION 14.   PENSIONS/RETIREMENT BENEFITS

14.1    CONTRIBUTIONS:  Effective for April 1, 1998, the Company will contribute
the sum of One Dollar and twenty-five cents ($1.25) per hour worked or paid for,
exclusive of overtime hours, for each individual employed under this Agreement
to an I.R.A. (Simplified Employee Pension). Contributions will be made at year
end. The parties agree that the contributions to the I.R.A. shall be made no
later than January 31st, of the year following the earned credit.

14.2    The Employer agrees that, in the event that an employee terminates
anytime prior to year end, he/she shall be eligible for pension contributions
earned and payable at year end as per Subsection 14.1 above. For the purpose of
this Section, each hour, other than overtime hours, for which payment is made to
an employee, shall be deemed to be an hour worked.

14.3    WAITING PERIOD:  For current employees, pension/retirement benefits
contributions shall continue to commence after six (6) months of employment for
new employees in the Industry.  For employees hired after ratification of the
2002 Agreement, contributions shall commence after twelve (12) months with the
Employer.  Employees must be employed until December 31st after completing the
first twelve (12) months of employment.

For the purpose of this Section, each hour, other than overtime hours, for which
payment is made to an employee, shall be deemed to be an hour worked.

2002-2006

SWISS AMERICAN SAUSAGE CO.

Page 13



--------------------------------------------------------------------------------

SECTION 15.   JURY DUTY

15.1    BENEFIT:  An employee who is summoned and reports for jury duty shall
receive the difference between jury pay and his/her regular daily rate of pay
for each day for which he/she reported for jury duty and/or orientation and on
which he/she would normally have worked.

15.2    RETURN TO WORK:  Day-shift employees called for jury duty or examination
and excused by the court prior to 12:00 noon shall return to work for the
balance of their day shift and shall be paid for the difference between jury pay
or examination pay, if any, and their straight-time hours lost. Night- or
swing-shift employees called for jury duty or examination and excused by the
court prior to 12:00 noon shall report for their regular night-shift or
swing-shift work and shall not be eligible for any jury pay under this Section.
Night- or swing-shift employees shall not be required to serve on jury duty in
the daytime and work night shift or swing shift on the same calendar day, but
shall receive the difference between their jury pay and their regular shift pay
lost.

15.3    PROOF OF ATTENDANCE:  Employees will present proof of service, including
time served and amount of pay received.

SECTION 16.   GENERAL BENEFITS

16.1    All uniforms, caps, gowns, aprons, hoods, with reasonable limited
laundry service, oilskin aprons, rubber aprons, rubber boots, knives, steels,
whetstones, and other tools of same shall be furnished free of cost to all
employees who use them in the performance of their work; and the Employer shall
keep the same dressed, sharpened, and otherwise in proper order without cost to
the employee.

 

16.1.1     Rubber Boots, Non-Slip Shoes:  Rubber boots or non-slip shoes will be
provided by the Employer (up to a cost of $40.00 per year).  All shoes are
subject to approval by management.

16.2    COMPUTING OVERTIME:  Paid absences from work, such as vacations,
holidays, and sick leave, shall be considered as time worked for the purpose of
this Agreement but shall not be deemed as time worked for the purpose of
computing overtime.

16.3    COMPANY MEETINGS: Time spent in mandatory Company meetings called by the
Employer, before or after the day’s work, shall be considered as time worked and
shall be paid for in accordance with the provisions of this Agreement.

16.4    MINIMUM WAGE/BENEFITS:  No employee receiving wages, other benefits or
privileges, either above the minimum herein or not provided for herein shall
have such benefits or privileges taken away by reason of any provisions of this
Agreement.  The Employer agrees that no employee shall be compelled or allowed
to enter into any individual contract or agreement with his/her  Employer
concerning wages, hours of work, and/or working conditions that provide benefits
less than the terms and provisions of this Agreement. Where the basis for
amounts paid over the wage rates provided for in Section 10 Wages hereof have
been specifically set forth, in writing, to the employee, they may be
discontinued when the reason for their payment ceases to exist and the employee
has been so advised, in writing, with a copy to the Union.

SECTION 17.   SENIORITY

17.1    POSTING: Where a higher-rated position becomes open, the Employer agrees
to post notice of such job opening and further agrees to consider (up to three
[3] qualifying) employees who apply for such opening, based upon their
seniority, attendance, attitude, and work performance. However, in order for an
employee to be eligible for the job, application must be made, in writing,
within two (2) working days following posting of the notice. Jobs will be posted
according to job title and as commonly known. Employees will be given a fair
trial for all jobs open

2002-2006

SWISS AMERICAN SAUSAGE CO.

Page 14



--------------------------------------------------------------------------------

in the unit. The Employer may promote employees to Working Forepersons without
jeopardizing their former rating.

17.2    ACQUISITION OF SENIORITY:  There shall be a forty-five (45) workday
probationary period for all new employees, during which time they may be
discharged for any reason. Following completion of such period, the employee
shall become a regular employee for all purposes under this Agreement; and
his/her seniority shall date from the first (1st) day of employment. Seniority
shall be applicable among probationary employees as a group when an issue of
seniority arises between two (2) or more probationary employees.

17.3    TERMINATION OF SENIORITY: Subject to the provisions of this Agreement,
seniority shall be based upon continuous service with the Employer but no
employee shall suffer loss of seniority unless he/she:

 

17.3.1     Is discharged for cause;

 

 

 

17.3.2     Resigns or voluntarily quits;

 

 

 

17.3.3     Is absent from work for six (6) consecutive months, except in cases
of approved leaves of absence;

 

 

 

17.3.4     Is absent from work for twenty-four (24) consecutive months due to
injury or illness on or off the job;

 

 

 

17.3.5     Is absent from work for more than thirty (30) days due to death in
the immediate family (as defined in Section 9 Leaves of Absence) or otherwise;

 

 

 

17.3.6     Fails to return to work within three (3) days after receipt of notice
of recall from layoff as provided in Subsection 17.7 below.

17.4    APPLICATION OF SENIORITY: Seniority shall be by classification
throughout the Employer’s plant, unless the Employer and the Union agree that
seniority is by classification within designated departments of the Employer’s
plant.

17.5    LAYOFF/RECALL:  In the reduction of the number of employees due to lack
of work, the last employee hired in the classification shall be the first to be
laid off and, in recalling, the last employee laid off in that classification
shall be the first recalled until the list of employees previously laid off has
been exhausted. The Employer shall give written notice of layoff to the employee
and the employee shall provide the Employer with his/her current address and
telephone number at the time of layoff, and the employee is to keep the Employer
advised of any change in address. The Employer agrees that regular employees
laid off and not terminated for cause, as defined in Section 4 Discharge, shall
have seniority rights on layoffs and rehiring for extra and/or steady jobs
subsequently available with the Employer prior to the hiring of any new
employees.

17.6    NOTIFICATION OF RECALL: When an employee is recalled to return to work
after layoff and he/she cannot be reached by telephone, the Employer shall
notify the employee of such recall either by telegram or certified letter
addressed to his/her last known address appearing in the Employer’s records and
a copy of such communication shall be sent to the Union.

17.7    REPORTING AFTER RECALL: When an employee is recalled after layoff,
he/she shall have three (3) business days to report after receipt of such
recall. If after three (3) such telegram or certified letter is returned to the
Employer unclaimed or undeliverable, such employee’s seniority shall be
considered broken and all rights forfeited three (3) business days after the
date such telegram or certified letter would have been received. An employee who
is recalled from layoff and who, at the time of recall, is working for another
Employer in the Meat Industry, shall have sufficient time to complete the
workweek in his/her other employment before reporting on the recall so long as
he/she informs the Employer who is calling him/her.

17.8    NOTICE OF RETURN: Employees who are absent from work over forty-eight
(48) hours shall be required to give the Employer twenty-four (24) hours’ notice
of their intention to work.

2002-2006

SWISS AMERICAN SAUSAGE CO.

Page 15



--------------------------------------------------------------------------------

17.9    SENIORITY LIST: A seniority list of all employees in the bargaining unit
will be posted in the plant and a copy will be given to the Union. Such
seniority list shall be revised and brought up to date every six (6) months and
a revised copy shall be furnished to the Union.

17.10   EFFECT OF LEAVE ON SENIORITY: An employee who accepts employment
elsewhere while on personal leave of absence from his/her Employer shall forfeit
his/her seniority rights and he/she shall be considered as a voluntary quit.
When a personal leave of absence is granted to an employee by the Employer, a
written notice shall be given to evidence such an arrangement. The Employer will
abide by the provisions of the Selective Service Act as amended and interpreted
or other applicable legislation governing reinstatement rights of employees
entering service under such legislation.

SECTION 18.   GRIEVANCE AND ARBITRATION

18.1    GRIEVANCES:  A grievance shall be defined as a matter of dispute which
arises over the interpretation and application of any of the Sections of this
Agreement.

 

18.1.1     Any matter of dispute shall be addressed directly by the Union with
the Employer or by the Employer with the Union and a settlement attempted.

 

 

 

18.1.2     If the dispute is not settled directly, the grievance shall be
referred to the other party, in writing, specifying the complaint and setting
forth the facts on which the grievance is based and the contract provision
violated. The written grievance must be filed by certified letter or in person
within ten (10) calendar days of the date of the occurrence of the dispute, or
knowledge thereof, whichever is later.

 

 

 

18.1.3     Unless extended by mutual agreement, an Adjustment Board hearing
shall be held within ten (10) calendar days of the date the grievance was filed;
provided, however, the parties must have met and attempted to resolve the
grievance before any hearing can be convened.

 

 

 

The right to an Adjustment Board hearing or arbitration is lost if the grieving
party fails to follow these steps.

 

 

 

18.1.4     An Adjustment Board shall be established and convened for the purpose
of hearing and deciding grievances. The Adjustment Board (Board) shall consist
of two (2) representatives of the Union and two (2) representatives of the
Employer. The Board shall  meet within two (2) weeks of such notification and
request, unless the time is mutually extended. In any proceeding before the
Adjustment Board, the Employer shall be represented by an Employer
representative and the Union member involved shall be represented by the Union.
Proceedings before the Board shall be conducted in accordance with the rules of
procedure adopted by the Union and the Employer. A majority decision reached by
the Board shall be final and binding on all parties. In the event that any
matter submitted to the Board cannot be settled within five (5) business days,
excluding Saturday, Sunday and holidays, (unless the time is mutually extended),
the parties may choose an impartial arbitrator, and the grievance shall be
submitted for disposition to the arbitrator, whose decision shall be final and
binding on all parties, provided the moving party requests arbitration within
ten (10) business days from the date the Adjustment Board met, otherwise the
right to arbitration is lost. The parties will request a bench decision from the
arbitrator at the close of the arbitration hearing. In the event that the
parties cannot agree upon the selection of the impartial arbitrator within five
(5) business days, exclusive of Saturday, Sunday, and holidays, the matter
submitted shall then be referred to the Federal Mediation and Conciliation
Service for a list of arbitrators.

18.2    AUTHORITY: Neither the Adjustment Board nor an arbitrator shall have the
authority or power to add to, alter, or amend the terms and provisions of this
Agreement.

18.3    EXPENSES: The compensation of the arbitrator and all expenses incurred
by the arbitrator and any expense incidental to the work of the Adjustment Board
and authorized by it, shall be

2002-2006

SWISS AMERICAN SAUSAGE CO.

Page 16



--------------------------------------------------------------------------------

borne one-half (1/2) by the Union and one-half (1/2) by the Employer, provided,
however, that this shall not be deemed to include any cost or expense of
presentation by either of the parties to the dispute.

18.4    MONEY CLAIMS: A claim of any employee for payment of any additional
compensation or sum due under the terms of this Agreement shall not go beyond a
thirty (30) day period, unless notified within ten (10) days of the pay period
when such claimed sums should have been paid.

SECTION 19.   UNION AFFAIRS

19.1    UNION VISITATION:  Only an authorized representative of the Union shall
be allowed to visit the places of business of the Employer which are covered by
this Agreement for the purpose of observing working conditions and to confirm
that this Agreement is being followed, so long as the representative has first
informed management that he/she is on the premises. The visitation right shall
be exercised so that employees are not interrupted.

19.2    UNION ACTIVITY:  No employee shall be discriminated against for
membership in or legal activity on behalf of the Union.

19.3    UNION SHOP CARD:  The Union Shop Card is the property of the United Food
& Commercial Workers International Union, AFL-CIO & CLC and is loaned for
display to the Employer who signs and abides by this Agreement. The Union Shop
Card can and may be removed from any establishment by the Union officials for
any violation of this Agreement. The Union Shop Card shall be displayed
prominently and visible to the public.

19.4    DUES CHECKOFF: The Company, for its employees, shall, for the duration
of this Agreement between the parties, deduct from the first pay of each month
Union dues for the current month and promptly remit same to the Union. The
initiation fees of the Union shall be deducted by the Company and remitted to
the Union in the same manner as dues’ collections. No deduction, either for dues
or initiation fees, shall be made by the Employer unless specifically authorized
by the individual employee by signed authorization card.

19.5    STEWARDS:  Stewards may be designated by the Union.

19.6    BULLETIN BOARDS: The Employer and the Union shall jointly provide and
share a glassed-in and lockable bulletin board in the employee’s lunch room for
the purpose of posting notices of official Union business and other information,
such as times and places of meetings.

SECTION 20.   WORKING CONDITIONS AND SAFETY

20.1    FIRST-AID EQUIPMENT:  The Employer shall be responsible for the
installation and maintenance of first-aid equipment, and it shall be kept
throughout the plant in places readily and conveniently accessible to the
employees.

20.2    FLOOR COVERING/PROTECTIVE CLOTHING:  A suitable floor covering shall be
provided so that no employee shall need to stand or traverse any limited work
area on concrete or concrete- substitute flooring. The Employer shall furnish
mesh gloves (when required) and protective aprons for all employees who use a
knife in the performance of their work. Such equipment and hard hats, where
furnished by the Employer, shall be worn by the employees. Where the employees
wear cotton gloves on the job, the Employer will provide them at no expense to
the employees so long as they are treated with care and benefit is not abused.

20.3    GOVERNMENTAL REGULATIONS:  All sanitary and safety regulations of
federal, state, and local governments shall prevail in all departments. Failure
to follow such regulations shall be considered insubordination subject to
disciplinary action.

20.4    INJURIOUS WORKING CONDITIONS: Pasteur-Ray lamps or other working
conditions which are injurious to the health and safety of the employees shall
be directed to the attention of

2002-2006

SWISS AMERICAN SAUSAGE CO.

Page 17



--------------------------------------------------------------------------------

the Employer at which time the Employer shall immediately investigate the
alleged condition, shall meet with representatives of the Union to discuss the
alleged condition, and shall immediately take the necessary steps and measures
to correct such condition if found to be injurious.

20.5    EFFICIENT OPERATIONS:  Policy regarding speed of operation shall be made
on the basis of fairness and equity, consistent with quality of workmanship,
efficiency of operations, and the reasonable working capacity of normal
operation. Any dispute which may arise with respect to workloads shall be
subject to the grievance procedure under Section 18 of this Agreement.

SECTION 21.   JOB SECURITY

21.1    NEW METHODS OF OPERATION: The parties to this Agreement have discussed
new methods of operation and subcontracting of work being performed by
bargaining unit employees and agree that both parties shall discuss the effects
of additional new methods of operation and subcontracting on job security of the
employees and will work to that end. When additional subcontracting of any
existing operation or new method of operation becomes necessary or desirable,
the Employer will notify the Union. The Union shall discuss the effects on the
job security of the employees and the parties will meet for that purpose. The
Employer agrees to delay layoffs caused by subcontracting or new methods of
operation until at least thirty (30) days subsequent to its notice to the Union
of its intention so that the parties have ample time to suggest methods of
solving layoff problems. The Employer shall furnish the Union facts and
suggestions with regard to jobs available in the Employer’s plant and methods of
solving layoff.

SECTION 22.   SEPARABILITY

22.1    The provisions of this Agreement are deemed to be separable to the
extent that if and when a court of last resort adjudges any provision of this
Agreement in its application between the Union and the undersigned Employer to
be in conflict with any law, such decision shall not affect the validity of the
remaining provisions of this Agreement, but such remaining provisions shall
continue in full force and effect, provided further, that in the event any
provision or provisions are so declared to be in conflict with law, both parties
shall meet within thirty (30) days for the purpose of renegotiation and
agreement on the provision or provisions so invalidated.

SECTION 23.   TRANSFER OF OWNERSHIP

23.1    In the event of change of ownership of the operation, whether it be
voluntary, involuntary, or by operation by law, the Employer shall immediately
pay off all obligations, including accumulated wages, pro rata of earned
vacations, sick and accident contributions, accumulated prior to the date of the
change of ownership. If any Owner or Employer hereunder sells, leases, or
transfers its business or any part thereof, whether voluntary, involuntary, or
by operation of law, it shall be the Owner’s or Employer’s obligation to advise
the successor, lessee, or transferee of the existence of this Agreement and such
successor, lessee, or transferee shall be bound fully by the terms of this
Agreement and shall be obligated to pay the wages, vacations, sick and accident
contributions, and comply with all other conditions of this Agreement in effect
at the time of the sale, lease, or transfer; and in the event the seller or
transferor fails to pay its obligations hereunder, shall assume all obligations
of this Agreement in the place and stead of the Employer signatory thereto the
same as if the successor, lessee, or transferee had been the Owner or Employer
from the beginning.

Before completion of any such transfer, the Employer shall give written notice
to the buyer, with a copy to the Union, of the existence of this Agreement,
furnish the buyer with a copy of this Agreement, and call the buyer’s attention
particularly to this Section concerning transfer of ownership.

2002-2006

SWISS AMERICAN SAUSAGE CO.

Page 18



--------------------------------------------------------------------------------

SECTION 24.   SAVINGS CLAUSE

24.1    If any contract provision may not be put into effect because of
applicable legislation, executive order, or regulations dealing with wage or
price stabilization then such provision, or any part thereof, shall become
effective at such time, in such amounts, and for such periods as will be
permitted by law at any time during the life of this Agreement and any extension
thereof with prospective effect.

SECTION 25.   DRIVERS

25.1    PROTECTIVE GOWNS: Drivers may be required to wear protective gowns which
will be provided by the Employer. A Driver who is required to handle product
which causes excessive soil on the gown may request, and the Employer shall
provide, a second gown and/or oilskin apron to give adequate protection to
his/her clothes.

25.2    OVERNIGHT TRIPS: Drivers who are required to be out of town overnight in
the interest of the Employer shall be paid all reasonable actual expenses for
meals and lodging as substantiated with vouchers.

25.3    NIGHT DEPOSITORY: The Employer will provide a night depository or make
other arrangements so that Drivers will not be required to keep money collected
overnight.

SECTION 26.   NO STRIKE OR LOCKOUT

26.1    During the term of this Agreement, there shall be no strike, sympathy
strikes, picketing, or lockouts pending or following any decision by an
Adjustment Board or arbitrator, nor shall there be a stoppage of work in
violation of any other provision of this Agreement. Nothing herein shall
preclude the Union or its members from honoring lawful picket lines or strikes
during the term of this Agreement.

SECTION 27.   EXTENSION AND SCOPE

27.1    This Agreement shall be binding upon the heirs, executors,
administrators, and assigns of the parties hereto. This Agreement shall remain
in full force and effect from the 1st day of April 2002, to and including the
2nd day of April 2006, and shall be automatically renewed from year to year
thereafter unless either party, at least sixty (60) days prior to April 2, 2006,
or at least sixty (60) days prior to April 2nd of any succeeding term, shall
notify the other party, in writing, of its intention and desire to change,
modify, or terminate this Agreement.

In the event this Agreement is reopened pursuant to the provisions hereof and no
agreement is reached within sixty (60) days of such reopening, then nothing
herein contained shall be construed to prevent the Union from taking strike
action or other economic action desired by it, or the Employer the right to
lockout.

FOR THE EMPLOYER:
SWISS AMERICAN SAUSAGE CO.

FOR THE UNION:
UNITED FOOD & COMMERCIAL WORKERS UNION
588-NORTHERN CALIFORNIA

 

 

 

 

 

JACK L. LOVEALL, PRESIDENT

 

 

 

By

/s/ THEODORE ARENA

 

By

/s/ JACK L. LOVEALL

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Date:

6/6/02

 

Date:

6/4/02

 

 

 

2002-2006

SWISS AMERICAN SAUSAGE CO.

Page 19

 